ALLOWABILITY NOTICE/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed June 8, 2020 are approved.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the IDS filed June 8, 2020 has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a reclining apparatus including a striker with a pair of pressing portions that presses the protrusion, wherein each of the pressing portions includes a pressing site having a pressing surface that presses the protrusion, and a movement restraining site that is provided on an opposite side of the pressing surface in the pressing site and restrains the wedge from moving in the direction along the first central axis, in combination with other specifically claimed features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A reclining apparatus having pair of wedges with protrusions is shown by each of Kim et al (20170327009), DE102011016656, Sakurai (10941837), Sakurai (20180134185), Mitsuhashi (8460145), and Schmitz et al (20200331367).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/May 7, 2021                                                 Primary Examiner, Art Unit 3636